        Case 2:17-cv-10721-JTM-JVM Document 224 Filed 07/17/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


RENATA SINGLETON ET AL.                                        CIVIL ACTION


VERSUS                                                         NO: 17-10721


LEON CANNIZZARO ET AL.                                         SECTION: “H”



                                 ORDER AND REASONS
         Before the Court is Defendants Leon Cannizzaro (in his individual
capacity), Graymond Martin, David Pipes, Iain Dover, Jason Napoli, Arthur
Mitchell, Tiffany Tucker, Michael Trummel, Matthew Hamilton, Inga
Petrovich, Laura Rodrigue, and Sarah Dawkins’s (collectively, the “Individual
Defendants”) Motion for Separate Trials (Doc. 201). For the following reasons,
the Motion is DENIED.


                                      BACKGROUND
          The Court is very familiar with the facts and allegations in this case,
which were laid out in detail in Order and Reasons issued on February 28,
2019 and on June 8, 2020. 1 Relevant to this instant matter, however, are the
following pertinent facts and allegations. This lawsuit alleges that the Orleans
Parish District Attorney’s Office (“OPDA”) unlawfully compelled victims and
witnesses of crimes to cooperate with prosecutors. Those who failed to comply


1   See Doc. 116 at 1–5; Doc. 200 at 1–3.

                                            1
        Case 2:17-cv-10721-JTM-JVM Document 224 Filed 07/17/20 Page 2 of 5



with prosecutors’ requests were allegedly threatened, harassed, and, in some
cases, jailed. The primary tool allegedly used by prosecutors to compel
cooperation was a document manufactured by OPDA to look like a court-
ordered subpoena. These “subpoenas” were not actually approved by a judge
and did not give anyone the authority to fine or jail witnesses who failed to
appear. Nevertheless, prosecutors often threatened witnesses with jail time for
failure to comply with these “subpoenas.”
          Plaintiffs in this case include eight people—victims of and witnesses to
crimes       (“Individual    Plaintiffs”)—and   Silence   is   Violence   (“SIV”),   an
organization that advocates on behalf of crime victims. The Defendants are
Leon Cannizzaro, Jr., in his official capacity as District Attorney for Orleans
Parish and in his individual capacity, and other prosecutors at OPDA.
Plaintiffs seek monetary and injunctive relief for alleged violations of federal
and state law by the Defendants. The federal claims include violations of the
First, Fourth, and Fourteenth Amendments under 42 U.S.C. § 1983. The
Louisiana state law claims include allegations of abuse of process and fraud.
          In the instant Motion, the Individual Defendants move this Court to try
the claims against them separately from the claims against OPDA. OPDA does
not oppose, but Plaintiffs oppose.


                                 LEGAL STANDARD
          This Court has the discretion to bifurcate claims. 2 A district court may
order separate trials of one or more claims or issues “[f]or convenience, to avoid
prejudice, or to expedite and economize.” 3 However, the Fifth Circuit has
cautioned courts before bifurcating issues and ordering separate trials that the



2   FED. R. CIV. P. 42(b).
3   Id.

                                           2
     Case 2:17-cv-10721-JTM-JVM Document 224 Filed 07/17/20 Page 3 of 5



“issue to be tried [separately] must be so distinct and separable from the others
that a trial of it alone may be had without injustice.” 4 Even if bifurcation
promotes judicial economy, courts should not permit it when it will lead to
delay,     additional   expenses,     and     prejudice. 5   Because      bifurcation    is
discretionary, courts should balance equities before bifurcating issues. 6 When
a court decides to bifurcate issues and order separate trials, the court must
preserve a party’s federal right to a jury trial. 7


                               LAW AND ANALYSIS
         The Individual Defendants aver that all federal § 1983 claims and all
claims for injunctive relief against them have been dismissed, and the only
remaining claims against them are state law tort claims for fraud and abuse
of process, wherein Plaintiffs seek damages arising from the Individual
Defendants’ alleged creation and use of the “subpoenas.” The Individual
Defendants further aver that, in contrast, “numerous claims under numerous
theories remain pending against OPDA.” 8 Specifically, Defendants aver that
Plaintiffs’ § 1983 claims against OPDA under the First, Fourth, and
Fourteenth Amendments, for damages and injunctive relief, remain pending
along with Plaintiffs’ state law tort claims for fraud and abuse of process.
Plaintiffs do not dispute Defendants’ characterization.
         The Individual Defendants move this Court to order separate trials for
OPDA and the Individual Defendants, arguing that they “will be greatly



4 Swofford v. B&W, Inc., 336 F.2d 406, 415 (5th Cir. 1964); Laitram Corp. v. Hewlett Packard
   Co., 791 F. Supp. 113, 115 (E.D. La. 1992).
5 Laitram Corp., 791 F. Supp. at 115 (E.D. La. 1992); Willemijn Houdstermaatschaapij BV v.

   Apollo Comput. Inc., 707 F. Supp. 1429, 1433 (D. Del. 1989).
6 Laitram Corp., 791 F. Supp. at 115.
7 Id.
8 Doc. 201-1 at 2.



                                             3
      Case 2:17-cv-10721-JTM-JVM Document 224 Filed 07/17/20 Page 4 of 5



prejudiced if the[] limited claims against them are buried in a complex, multi-
week trial involving enormous amounts of evidence that is irrelevant to the
claims against them.” 9 Defendants argue that a single, unified trial would risk
confusion and unfair prejudice and that separate trials would not prejudice
Plaintiffs. In opposition, Plaintiffs argue that the state claims against the
Individual Defendants and the federal claims against OPDA are not separate
and distinct, but rather, factually similar.
       The Court need not engage in a lengthy analysis to adjudicate this
Motion. Having reviewed the memorandum of counsel and the relevant case
law, this Court declines to bifurcate the trial. First, the cases that the
Individual Defendants cite in support of their Motion are not dispositive;
almost all of them are from courts beyond the 5th Circuit’s jurisdiction. Second,
the determination of whether to bifurcate a trial is left to the sound discretion
of the trial court. Guidance from the Fifth Circuit has cautioned trial courts to
only order separate trials when the “issue to be tried [separately] . . . [is] so
distinct and separable from the others that a trial of it alone may be had
without injustice.” 10 The Individual Defendants simply fail to demonstrate how
the issues at trial affecting them and OPDA are “so distinct and separable.”
Third, separating the trials would inevitably cause needless delay and hamper
judicial economy. Fourth, any potential prejudice that may arise from
conducting a single trial can be mitigated with a jury instruction. 11




9 Id. at 4.
10 Swofford, 336 F.2d at 415; Laitram Corp., 791 F. Supp. at 115.
11 Courts in this district have routinely found that jury instructions sufficiently cure prejudice

   concerns. See Meador v. Starr Indem. & Liab. Ins. Co., No. CV 19-2378, 2020 WL 1332952,
   at *3 (E.D. La. Mar. 23, 2020); Robin v. Chartis Prop. Cas. Co., No. CIV.A. 13-4807, 2014
   WL 1943053, at *2 (E.D. La. May 14, 2014); Peace Lake Towers, Inc. v. Indian harbor Ins.
   Co., No. CIV.A. 06-4522, 2007 WL 925845, at *3 (E.D. La. Mar. 23, 2007).

                                                4
     Case 2:17-cv-10721-JTM-JVM Document 224 Filed 07/17/20 Page 5 of 5



Accordingly, this Court declines to exercise its discretion in ordering separate
trials.


                                CONCLUSION
          For the foregoing reasons, the Individual Defendants’ Motion for
Separate Trials (Doc. 201) is DENIED.


                        New Orleans, Louisiana this 17th day of July, 2020.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                        5
